NOTICE AND ORDER You (Stanley J. Trohimovich) are hereby notified and ordered to appear before the United States Tax Court in Room 514 of the Federal Building, 915 Second Avenue, Seattle, Washington, at 9:30 A.M. on the 21st day of July, 1981, to show cause why you should not be adjudged in Contempt of Court and punished therefor. The charges against you for which you may be adjudged to be in contempt of court are, all without just cause, your disobedience of and refusal to comply with a subpoena issued by this Court on May 4,1981, and served on you by the Commissioner of Internal Revenue, commanding you to produce before this Court on May 11, 1981, certain specified books and records of Grays Harbor Motors, your refusal to comply with the oral order of this Court issued on May 11, 1981, to produce said books and records before the Court on May 13,1981, and your disobedience of and refusal to comply with a subpoena issued by this Court on May 13, 1981, and served on you by counsel for Merita J. Trohimovich and the Estate of Richard A. Trohimo-vich, to produce the aforesaid books and records of Grays Harbor Motors before this Court on May 15, 1981, all for use in the trial in the case captioned Stanley J. Trohimovich, Anna Mae Trohimovich, Estate of Richard A. Trohimovich, deceased, Merita M. Trohimovich, Executrix, and Merita M. Trohimovich, Individually, v. Commissioner of Internal Revenue, Respondent, docket No. 7879-78, noticed for trial in this Court on.May 11, 1981. Dated: the 21st day of May, 1981 You are advised that a hearing will be conducted at the time and place aforesaid on the citation for contempt made by the Court on May 15, 1981, and you may offer such evidence and arguments in defense against such citation as are relevant and material. You have the right to counsel to represent you in this proceeding. The citation or charge against you is for criminal Contempt of Court. The punishment that may be imposed upon you if you are adjudged guilty of contempt is a fine not in excess of $500 or imprisonment for a period not in excess of 6 months. It is further Ordered that a copy of this Notice and Order be personally served on Stanley J. Trohimovich, 411 North "I”, Aberdeen, Washington, 98520, at his place of business or usual place of abode. The Clerk of the Court is directed to furnish the United States Marshal with a sealed conformed copy of this Notice and Order for the purpose of making such service. (Signed) W. M. Drennen Judge